DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. [Hirano hereinafter, JP 2006-164573].  Hirano discloses [in Figs. 2 and 3] a switch device, comprising: a push button [12] to be displaced in a direction toward a main body [22] by a push operation performed on an operation surface [26] thereof; a light source [32] to emit an illumination light from an internal portion of the push button [12] toward the operation surface [26]; and a first substrate [30] that is arranged in the push button [12] in a state of mounting the light source [32] so as to be displaced integrally with the push button [12] upon the push operation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. [Hirano hereinafter, JP 2006-164573].  
In regard to claim 2, Hirano discloses [in Figs. 2 and 3] the switch device according to claim 1, wherein the push button [12] comprises a design portion [40] to be illuminated with the illumination light emitted from the light source [32].  Hirano does not disclose that the design portion is on the operation surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the design portion on the operation surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
In regard to claim 3, Hirano discloses [in Figs. 2 and 3] some of the limitations of the switch device according to claim 2, wherein the light source [32] is installed so as to have such a predetermined distance from the design portion that does not change before and after the push operation of the push button [12]. 
    PNG
    media_image1.png
    8
    96
    media_image1.png
    Greyscale
  

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imai et al. [US 10,598,142 and US 10,590,901] disclose similar push button switch devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833